DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The preliminary amendment filed on 11/13/2020 has been entered. Claims 1-11 have been amended, claims 12-18 have been canceled and claims 19-22 have been newly added. Thus, claims 1-11 and 19-22 are currently pending and are under examination.

Claim Objections
Claims 11 and 20 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims have been newly added and introduce the new limitation “an article of manufacture comprising the homopolymer or copolymer of claim 8”. However, the instant specification appears devoid of such description regarding the generic article that comprise the claimed homopolymer or copolymer other than applications in chemical engineering, electronics, automotive, fluid filtration, in particular potable water, offshore, medical, potable water transport, semiconductor market, cabling, lithium ion batteries, photovoltaics, sports items or sports textiles. The claim is broader than what is described in the original disclosure. 
Thus, at the time the application was filed, a skilled artisan would not recognize from the disclosure that Applicant was in possession of an article of manufacture comprising the claimed homopolymer or copolymer. 
MPEP § 2163.06 notes: " If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)".
  
MPEP § 2163.02 states that “Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").”

MPEP § 2163.06 further notes " When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure."

This is a new matter rejection.

Claim Rejections - 35 USC § 112 – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “types” renders claim 10 vague and indefinite because the term does not limit the claims to the species recited in the claims and thus is unclear as to how much variation of the recited species are tolerated by the use of term “types”. 

Allowable Subject Matter
Claims 1-9 are allowed and the subject matter of claims 10-11 and 19-22 are free of prior art. The closest prior art references are Ruzicka (Ruzicka, J. A. et al. “Synthesis of [1-14C]-2,2-Difluoroethene from [14C]-Formaldehyde” Journal of Labelled Compounds and Radiopharmaceutica/s-Vo/. XXX/V, No. 1, 1994, pages 59-65) and Patent application publication number US2011/0251443A1 (cited in IDS 11/13/2020, US’443 hereinafter).
Ruzicka teaches 2,2-difluoroethene (equivalent to the claimed vinylidene difluoride) with renewable carbon, [1-14C]-2,2-difluoroethene. The reference further teaches that the [1-14C]-2,2-difluoroethene is prepared from [14C]-formaldehyde. However, Ruzicka fails to teach or suggest that the [1-14C]-2,2-difluoroethene has the renewable carbon concentration of at least 1% by atom as determined by the 14C concentration according to the NF EN 16640 standard. 
US’443 teaches a process for manufacturing renewable vinyl chloride monomer but fails to teach or suggest that the [1-14C]-2,2-difluoroethene has the renewable carbon concentration of at least 1% by atom as determined by the 14C concentration according to the NF EN 16640 standard.
Accordingly, the claimed biosourced vinylidene difluoride, method for its preparation and method for using the biosourced vinylidene difluoride are deemed novel and unobvious over the closest prior art references.

Conclusion
Claims 1-9 are allowed; claims 10, 19 and 21-22 are rejected and claims 11 and 20 are objected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1622